PER CURIAM.
The appeal in this case was taken from the judgment and order denying a motion for a new trial. After the case was submitted for decision, the court ordered the submission set aside as to the appeal from the judgment, and continued the hearing thereon until the further order of the court. The appeal from the order denying a motion for a new trial was successful, and that order was reversed, with certain directions to the trial court. The remittitur issued upon the judgment of reversal allowed costs of appeal to appellant. A motion is now made to recall the remittitur and amend or modify the same by striking out that portion giving appellant his costs on appeal. The motion is denied. The order denying the motion for a new trial being reversed, the appellant is entitled to his costs on appeal under rule 23 of this court.